                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:17-CV-107-RJC-DCK

 DELLA SHATLEY; MISTY SHATLEY; and              )
 TIFFANY SHATLEY, Co-Administrators of          )
 the Estate of Dallas Arthur Shatley,           )
                                                )
                Plaintiffs,                     )
                                                )
     v.                                         )             ORDER
                                                )
 JAMES WILLIAMS, in his official capacity as )
 Sheriff of Ashe County; JOSHUA HOPKINS,        )
 individually and in his official capacity as a )
 Deputy with the Ashe County Sheriff’s Office; )
 CHRISTOPHER ROTEN, individually and in )
 his capacity as a Deputy with the Ashe County )
 Sheriff’s Office; JIM HARTLEY, in his official )
 capacity as Sheriff of Ashe County; and        )
 EMPLOYERS MUTUAL CASUALTY                      )
 COMPANY,                                       )
                                                )
                Defendants.                     )
                                                )

       THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Frank Goldsmith, filed a “Report Of Mediator In Federal Court Action” (Document

No. 49) notifying the Court that the parties reached a settlement on November 16, 2018. The Court

commends the mediator, counsel, and the parties for their efforts in resolving this matter.

       IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before December 17, 2018.

               SO ORDERED.

                                          Signed: November 16, 2018
